Citation Nr: 1826706	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-35 161A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a compensable rating for hemorrhoids.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, depression, and polysubstance abuse.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

I. Umo, Associate Counsel



INTRODUCTION

The Veteran served active duty in the U.S. Army from September 1998 to August 2001.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The Board notes that the Veteran's initial claim was for service connection for PTSD.  However, upon VA examination, the Veteran was diagnosed with anxiety NOS.  As a result, the Board has recharacterized the psychiatric claim on appeal as a claim for service connection for an acquired psychiatric disorder, to include PTSD, anxiety, depression, and polysubstance abuse, to encompass other psychiatric diagnoses of record, consistent with Clemson v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Hemorrhoids

The Veteran is seeking a compensable rating for his service-connected hemorrhoids.  See July 2011 Claim.  The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from one year before the claim was filed until VA makes a final decision on the claim.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  Here, the period of the appeal is from July 2010, which is one year prior to the July 2011 increased rating claim.  

The Veteran identified Phoenix VA Medical Center treatment records, apparently since July 2010, that are missing and should have been considered.  See July 2013 Notice of Disagreement (NOD).  In recent VA examinations and VAMC notes, reference is made to several surgical procedures for the Veteran's hemorrhoids since he was discharged from the military in 2001.  However, there is a large gap of treatment records missing from 2004 to February 2011. Based on the medical records from 2011 to present, during that period, the Veteran underwent several surgical procedures for his hemorrhoids.  Likewise, in the August 2011 VA examination, a note shows that the Veteran had a previous history of anemia secondary to hematochezia due to multiple hemorrhoids.  As these records are likely VAMC records, the VA has a duty to assist in collecting these records.  The medical records referenced are not included in evidence of record.  Thus, a remand is necessary to obtain those VA treatment records.  

Furthermore, the last VA examination that assessed the severity of the Veteran's hemorrhoids was in August 2011, and apparently did not review these missing records.  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  So, upon remand, another examination should be provided to assess the severity of the Veteran's hemorrhoids.

Acquired Psychiatric Disorder

Here, the Veteran provided a stressor statement concerning traumatic events that occurred during his deployment to Kosovo.  In the May 2013 VA examination, the examiner indicated that the stressor related to the Veteran's fear of hostile military or terrorist activity and that it met Criterion A to support his diagnosis.  The Board notes that under 38 C.F.R. 3.304(f)(3), the Veteran's statements alone may establishing an in-service occurrence if: (a) evidence establishes that the Veteran engaged in combat with the enemy; (b) the claimed stressor is related to that combat; (c) the claimed stressor is consistent with the circumstances, conditions or hardships of the veteran's service; and (d) a VA (or VA-contracted) psychiatrist/psychologist confirms the stressor is adequate to support a PTSD diagnosis; and (e) there is no clear and convincing evidence to the contrary.  Based on the Veteran's MOS and DD 214, he was an infantryman and was awarded the Bronze star for his service in Kosovo, the Kosovo campaign medal, army commendation medal, and other achievements.  Moreover, the clinical psychologist from May 2013 indicated that his stressor related to his fear of hostile military or terrorist activity and that it met Criterion A to support his diagnosis.  Therefore, based on the evidence, the Veteran's lay statements are sufficient to show an in-service occurrence.  

Accordingly, as the Veteran has been diagnosed with psychiatric disorder, and there is a confirmed in-service occurrence, a medical opinion linking his current condition to his in-service occurrence is necessary.  When VA undertakes to examine a Veteran, VA is obligated to ensure that that examination is adequate.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  Thus, the Board finds that an addendum opinion on etiology of the acquired psychiatric disorder is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran whether there are any additional VA or private treatment records that need to be obtained and considered in his appeal, in connection with either his ongoing appeals for hemorrhoids or an acquired psychiatric disorder.  Then, obtain all outstanding VA treatment records.  In particular, obtain all outstanding VA treatment records for his hemorrhoids since July 2010 to the present, especially including from the Phoenix VAMC. Any negative development should be properly annotated into the claims file.  See 38 C.F.R. § 3.159(e).

2.  Then, a VA examination should be scheduled to determine the level of severity of the Veteran's hemorrhoids disability.  All indicated tests should be accomplished.  The claims folder should be made available to the examiner in connection with the examination.  

3.  After completion of directive #1, arrange for an addendum medical opinion with a qualified VA medical professional regarding his claim for an acquired psychiatric disorder.  The claims folder must be provided to the examiner for review of pertinent documents therein in conjunction with the examination and the examiner must note that the claims folder has been reviewed.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  Upon a review of the record, the VA examiner is requested to provide an opinion as to the following:  

Is it at least as likely as not (a 50% or higher degree of probability) that any diagnosed acquired psychiatric disorder(s) began during active service or is related to an incident of service.

A rationale for all opinions shall be provided.  The examiner should reconcile any opinions with the service treatment records, post-service treatment records, and lay statements and testimony of the Veteran.  

If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinion requested, it must be returned to the providing examiner for corrective action. 

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.


The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
BISWAJIT CHATTERJEE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




